Case 8:18-cv-01187-TPB-JSS Document 116 Filed 04/21/20 Page 1 of 2 PageID 593



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 In re Tampa Bay Rays Baseball Ltd.                  Consolidated Case No.
 TCPA Litigation                                     8:18-cv-1187-TPB-JSS


                     STIPULATION OF DISMISSAL OF ACTION

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiffs James Thomas and

Chad Fernandez and Defendants Tampa Bay Rays Baseball, Ltd. and MLB Advanced Media, L.P.

hereby stipulate to the dismissal of this action with prejudice, with each party to bear their own

fees and costs.

Dated: April 21, 2020                        Respectfully submitted,

                                             C AREY R ODRIGUEZ
                                             M ILIAN G ONYA LLP
                                             1395 Brickell Avenue, Suite 700
                                             Miami, Florida 33131
                                             Telephone: (305) 372-7474
                                             Facsimile: (305) 372-7475

                                             By: /s/ Ruben Conitzer
                                             David P. Milian (Fla. Bar No. 844421)
                                             dmilian@careyrodriguez.com
                                             Juan J. Rodriguez (Fla. Bar No. 613843)
                                             jrodriguez.@careyrodriguez.com
                                             cperez@careyrodriguez.com
                                             Ruben Conitzer (Fla. Bar No. 100907)
                                             rconitzer@careyrodriguez.com
                                             ecf@careyrodriguez.com

                                             Counsel for Plaintiffs


                                             HOLLAND & KNIGHT LLP

                                             /s/ Charles Wachter
                                             Bradford D. Kimbro
                                             Florida Bar No. 908002
                                             Joseph H. Varner, III
Case 8:18-cv-01187-TPB-JSS Document 116 Filed 04/21/20 Page 2 of 2 PageID 594



                                   Florida Bar No. 394904
                                   Charles Wachter
                                   Florida Bar No. 509418
                                   Brandon Faulkner
                                   Florida Bar No. 58560
                                   100 N. Tampa St., Suite 4100
                                   Tampa, Florida 33602
                                   Telephone: (813) 227-8500
                                   Facsimile: (813) 229-0134

                                   Counsel for Tampa Bay Rays Baseball Ltd.


                                   GOLDMAN ISMAIL TOMASELLI
                                   BRENNAN & BAUM LLP

                                   /s/ Alan Littmann
                                   Alan Littmann (admitted pro hac vice)
                                   alittmann@goldmanismail.com
                                   Andrew J. Rima (admitted pro hac vice)
                                   arima@goldmanismail.com
                                   Doug Winnard (admitted pro hac vice)
                                   dwinnard@goldmanismail.com
                                   200 S. Wacker St., 22nd Fl.
                                   Chicago, IL 60606
                                   Telephone: (312) 681-6000
                                   Facsimile: (312) 881-5191

                                   Counsel for MLB Advanced Media, L.P.




                                      2
